TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00710-CV


              Builder Services Group, Inc., d/b/a Johnson Insulation, Appellant

                                                 v.

                          Alan Lynn Taylor and Donna Kay Taylor,
             Individually and As Next Friend of Sarah Kaylyn Taylor, Appellees


            FROM THE 33RD DISTRICT COURT OF SAN SABA COUNTY
       NO. 9433, THE HONORABLE J. ALLAN GARRETT, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant Builder Services Group, Inc., d/b/a Johnson Insulation filed its notice of

appeal on October 25, 2018. The clerk’s record was due on November 28, 2018. On January 25,

2019, this Court sent San Saba County and District Clerk, the Honorable Kim Wells, notice that

the clerk’s record was overdue and asked her to tender the record for filing, advise the Court of

the status of the record, or file a request for extension of time explaining the delay and estimating

when the record would be complete. We requested that a response be filed no later than

February 4, 2019. On February 11, the clerk responded that she needed a “generous extension”

to get the record prepared, citing the holidays and a busy schedule as reason for the delay. On

February 28, 2019, we sent a second notice of overdue record and requested a response by March

11, 2019. On March 13, 2019, the clerk responded that she is unable to file the clerk’s record
because appellant has not paid or made arrangements to pay for the record. She requested an

extension for an unspecified amount of time, stating: “The Office Work Load has been too much

for me to get this Appeal of over 4,000 pages done timely. I need quite a bit more time.”

               Upon the Court’s request, appellant has submitted its correspondence with the San

Saba Clerk’s office, which documents that it has made several attempts to arrange for payment

for the record. We order the Honorable Kim Wells to contact appellant to allow it to make

arrangements for payment, and once those arrangements have been made, to file the clerk’s

record in this cause no later than April 29, 2019. See Tex. R. App. P. 37.3(a). Failure to file

the record will result in the Honorable Kim Wells being called before the Court to show cause

why she should not be held in contempt of this order.

               It is ordered on March 29, 2019.



Before Chief Justice Rose, Justices Kelly and Smith